Citation Nr: 1204116	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 Regional Office (RO) in Des Moines, Iowa rating decision.  

The Veteran had a hearing before an RO representative in September 2006.  A transcript of the hearing has been associated with the claims file.

The Veteran's case was remanded by the Board for additional development in February 2011.  The requested development having been completed, the case is once again before the Board.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's asthma preexisted active duty service and clear and unmistakable evidence demonstrates that the asthma was not aggravated by service; and currently diagnosed chronic obstructive pulmonary disease (COPD), emphysema, bronchitis, and any other currently diagnosed respiratory disorder are not shown to be otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2004, December 2004, and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.   The March 2006 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In addition, pursuant to the directives of the Board's February 2011 remand, records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that the Veteran claims to have received treatment for respiratory problems prior to 1968, from which time treatment records have been associated with the claims file.  The Veteran, however, has indicated that he sought these records and that they are unavailable.  Given the foregoing, the Board finds that it would serve no useful purpose to remand the claim in the attempt to obtain additional private treatment records prior to 1983.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis, 6 Vet. App. at 430.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In that regard, the Veteran was afforded a VA examination in June 2006.  In addition, the RO sought an additional medical opinion, which was rendered in May 2007.  Finally, the Board sought a medical opinion through the Veterans Health Administration (VHA).  The resulting undated VHA medical opinion is of record.  The Board finds the examination and opinions to be thorough and complete.  The examiner and reviewer noted that the claims file had been reviewed, which included service, VA, and private treatment records.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran (in the case of the June 2006 VA examination), and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination report and opinions and the fact there is no rule as to how current an examination must be, the Board concludes the examination and opinions in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of SSA records with the claims file and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that he has a current respiratory disorder that was incurred in or aggravated by his military service.  Specifically, the Veteran claims that he did not have any chronic respiratory problems prior to service, but that exposure to chemicals and fumes during service caused chronic respiratory problems that have continued to the present.

The Veteran's service treatment records indicate that he had a normal lungs and chest examination at entrance in March 1958 and at that time denied a history of asthma.  However, in August 1958 the Veteran was admitted to sick bay with complaints of left-sided chest pain made worse with inspiration that had begun 4 days prior to admission and gotten progressively worse.  After several days of treatment with antibiotics the Veteran's condition had improved, but on fifth day there was still diffuse wheezing in both lungs.  At that time, the Veteran admitted a history of asthma.  As the Veteran's wheezing could not be controlled onboard ship, he was transferred to a military hospital on the Philippines for further treatment.  The initial hospital record noted a diagnosis of asthma, acute, precipitated by pneumonia and pleurisy.  The record noted that the onset of asthma symptoms had followed his recovery from pneumatic attack.  At that time, the Veteran freely admitted to having asthmatic attacks all of his life and that he had experienced mild attacks during boot camp, but did not report the problems.  The record also noted that the Veteran was somewhat vague about specific details of his asthmatic history.  About 2 weeks after admission, the Veteran's diagnosis was changed to asthma, perennial, allergen unknown.  The record noted that as the hospital facilities on the Philippines were inadequate for further diagnostic studies and the condition (at least historically) existed prior to service, the Veteran would be transferred to the continental United States for further evaluation.

An October 1958 Board of Medical Survey continued the diagnosis of asthma, perennial, allergen unknown.  During the examination, the Veteran reported his in-service history, documented above, and also noted that he had experienced similar, but fairly mild asthmatic attacks since childhood, with some wheezing and dyspnea, that had never required treatment.  On examination, there was still wheezing in the chest, but a chest x-ray was negative.  The conclusion was that the Veteran's asthma existed prior to entry into service and was not aggravated by service.  The Veteran was found unfit for service and discharged.

The Veteran claims that he was directed by his military doctors to seek treatment for his respiratory problems after service and that he did so.  As noted above, however, any treatment records prior to 1968 have not been associated with the claims file.  A May 1974 record, although difficult to decipher, may indicate breathing problems.  In January 1978, the Veteran complained of shortness of breath and sore throat.  The diagnosis appears to have been tonsillitis and emphysema.  A February 1983 record indicated that x-rays showed severe emphysema for which a work-up was needed.  A May 1983 record noted that the Veteran worked in a radiator shop; had been exposed to caustics, leads, and similar material; and had smoked 1 to 2 packs of cigarettes for 26 years.  The physician noted a history of chronic asthma, but that beginning in January 1983 the Veteran had experienced worsening symptoms, including coughing, muscle aches, fevers, eye pain, and chest pain.  X-rays were essentially normal, with slightly thickened pleura.  He was assessed with possible rheumatoid arthritis and asthma secondary to bronchospasms.  A January 1986 record indicated that the Veteran had recently quit smoking and that he had a lot of exposure to fumes and dust in his shop, but had started making an effort to ventilate the shop.  The assessment was probable destructive (emphysematous) chronic lung disease.  An April 1987 pulmonary function test showed significant emphysema.  A July 1987 record included a diagnosis of moderate COPD.  Thereafter the Veteran received intermittent treatment for bronchitis, emphysema, COPD, reactive airway disease, rheumatoid lung disease, and related respiratory problems.

In August 2004, the Veteran reported a history of chronic bronchitis since service and wondered if there was an antibiotic to cure the bronchitis.  

A May 2005 private treatment record noted a history of reactive airway disease that was thought to be due in part to cigarette smoking and also working in a radiator operation for many years.  There was also diagnosed rheumatoid lung disease.  The Veteran's current fever, productive cough, and wheezing were attributed to bronchitis.

The Veteran was afforded a VA examination in June 2006.  The examiner noted review of the claims file and medical records.  The examiner discussed the Veteran's normal examination and chest x-ray on entrance into service in March 1958 and his subsequent complaints and treatment for asthma beginning in August 1958.  At the time of the VA examination, the Veteran reported that his mother had told him as a baby a doctor had indicated that the Veteran was fussy because he was asthmatic.  The examiner discussed the Veteran's post-service treatment records for respiratory problems.  Currently, the Veteran reported a daily productive cough and shortness of breath when climbing stairs.  Based on pulmonary function testing and examination, the examiner diagnosed COPD.  As to etiology, the examiner opined that the COPD was not a result of his military service, but that he had a preexisting respiratory condition that he reported to multiple treatment personnel.  In addition, the examiner opined that it was less likely as not that the COPD was aggravated by service because the Veteran was treated in service for allergy triggered reaction airway symptoms and diagnosed with perennial asthma, allergen unknown, and did not have emphysema during service.  The Veteran's diagnosis indicated that a seasonal allergen led to his symptoms, rather than COPD.  The examiner also noted the Veteran's documented long-term post-service exposure to caustics, fumes, and dust that would have significantly worsened his allergy / respiratory condition over the years and that his receipt of SSA benefits indicated environmental exposures during employment.

In support of his claim, the Veteran submitted a letter from a private treating physician dated in October 2006.  The letter noted the Veteran's current diagnosis of very severe COPD and possibly historically bronchiectasis.  The Veteran had reported a history of exposure to chemicals during military service, which the physician opined "could have contributed to his lung disease."  A near contemporaneous private treatment record from the same physician indicated that in-service chemical exposure "might have been responsible for some of the lung disease."

The RO obtained a VA medical opinion in May 2007.  The examiner noted review of the claims file.  The examiner discussed the Veteran's service treatment records and his post-service treatment records.  The examiner concluded that the Veteran's in-service diagnoses of asthma were based on history and clinical course, in this case based on the Veteran's repeated episodes of typical symptoms triggered by typical stimuli and responding to anti-asthmatic medication.  In addition, there was demonstration of variable expiatory airflow obstruction.  The examiner concluded that there was clear and unmistakable evidence that the Veteran had symptoms consistent with asthma prior to service, that such symptoms occurred during service when he developed a pneumonic infection, and he subsequently developed increasing problems after service.  The examiner attributed his post-service increase in problems to a strong history of smoking and exposure to dust and fumes in the Veteran's radiator shop, noting that his private treating physicians had recommended he stay away from or clear up such conditions due to his respiratory problems.  The examiner concluded that there was clear and unmistakable evidence that the Veteran had asthma prior to service, due to his contemporaneous statements that prior to service he experienced wheezing and coughing, which was consistent with the development of asthma.  The examiner noted that asthma is an intermittent problem and that while the Veteran entered service without symptomatology that the asthma was triggered by the development of infection in service.  This was the only incident in service that was persistent in nature, but contemporaneous x-rays were normal.  Moreover, the in-service diagnosis was a perennial asthma problem that was not incurred in service.  Based on the foregoing, the examiner concluded that it was less likely than not that the Veteran's asthma had been permanently aggravated by service.

Finally, in October 2011 the Board sought an opinion from a pulmonologist from the VHA regarding the Veteran's respiratory claim.  The resulting undated VHA opinion concluded that preexisting asthma would not lead to COPD decades after service or initial diagnosis.  Instead, the VHA physician concluded that the Veteran's current COPD was caused by cigarette smoking.  As to the Veteran's asthma, the examiner concluded that whether his asthma preexisted military service was immaterial because it would not lead to COPD, the Veteran's current respiratory disability, decades later.  The VHA physician also considered the October 2006 private physician's letter opining that in-service chemical exposure might have contributed to the Veteran's current respiratory problems.  The VHA physician stated that there was no scientific basis for making such a claim.  In conclusion, the VHA physician stated, "There is nothing in the scientific literature to support development of serious COPD decades after a few months of exposure to 'fuel, cleaning solvents, or chemicals or fumes involved in the welding process.'"

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board notes that the Veteran's March 1958 medical examination at entrance into service did not indicate a current respiratory disorder, to include asthma.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any respiratory disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's asthma preexisted his military service.  As noted above, the May 2007 VA examiner considered the contemporaneous evidence of record and the post-service medical evidence and concluded that there was clear and unmistakable evidence that the Veteran's asthma preexisted his military service.  That conclusion is supported by the June 2006 VA examiner, who also concluded that the asthma preexisted service.  Finally, the contemporaneous service treatment records concluded that the Veteran's asthma preexisted his military service.  Significantly, the Veteran reported to multiple treatment professionals during service that he had experienced shortness of breath, wheezing, and other symptoms of asthma on a regular basis since childhood.  

The Board acknowledges that the Veteran now claims he did not experience symptoms of asthma prior to entering service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to his asthma symptoms (or lack thereof) prior to service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, as noted above, the Veteran reported on multiple occasions to multiple providers that he experienced episodes of shortness of breath and wheezing on a regular basis from childhood.  The Board finds these contemporaneous statements made to multiple medical professionals for the purpose of obtaining treatment of significantly greater probative value than his current statements denying pre-service asthma symptoms, made in the pursuit of VA compensation benefits.  Because of the consistent medical evidence of record, the Veteran's consistent contemporaneous statements reporting a history of asthma symptoms prior to service, and the lack of corroborating objective evidence, the Board finds that the Veteran's current denials of pre-service asthma symptoms to have no probative value.  While the Board acknowledges the Veteran's denial of these symptoms at the time of entrance, the May 2007 VA examiner has credibly explained these reports as consistent with the finding that the Veteran did not have current symptoms of asthma at the time of his entrance into service.  The Board finds the history reported in-service during the course of receiving medical treatment to be far more credible than the history offered in support of a claim for benefits and at the time of the Veteran's initial assessment of fitness for entrance into military service.  

In fact, given how greatly the history offered by the Veteran during service contradicts the statements he has offered in support of this appeal and the multiple contemporaneous and current medical treatment providers who concluded that the Veteran had an asthma disorder that preexisted his military service, the Board finds that there is clear and unmistakable evidence of record that his asthma preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's asthma was not aggravated by service.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting asthma problems were not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the May 2007 examination report credible and probative.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  Based on the foregoing, the examiner concluded that the Veteran's preexisting asthma was temporarily aggravated during service due to his contracting pneumonia, but that his post-service aggravation of his respiratory problems was due to his extensive post service history of smoking 1 to 2 packs per day for 30 years and the significant contact with dust and fumes in his radiator shop.  Thus, a complete and thorough rationale is provided for the opinions rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.

Moreover, although the VA examiner used the term "less likely than not" when opining as to whether the Veteran's current asthma problems were aggravated by service, the Board looks to the comprehensive opinion report, detailed discussion of the Veteran's in-service and post-service medical history, and the thorough rationale contained throughout the opinion in concluding that the examiner's opinion is unequivocal in its finding that the Veteran's asthma problems were not aggravated by service.  See Emenaker v. Peake, 551 F.3d 1332, 1335 (Fed. Cir. 2008) (finding that the "least as likely as not" language was not fatal to the medical opinion as long as there was an adequate explanation of whether the opinion rises to the level of clear and unmistakable evidence despite the equivocal phrase).

The May 2007 VA examiner's conclusion also is supported by the May 2005 private treatment record noting a history of reactive airway disease that was thought to be due in part to cigarette smoking and also working in a radiator operation for many years.  In addition, as will be discussed in greater detail below, the undated VHA opinion concluded that the Veteran's current respiratory problems, namely COPD, were caused by cigarette smoking and not by in-service exposure to chemicals, as claimed by the Veteran.

The contemporaneous medical records also concluded that the Veteran's asthma was not aggravated by service.  The October 1958 Medical Board concluded that the Veteran had a preexisting asthma disability that was perennial in nature and that the current allergen was unknown, but that the asthma had not been aggravated by service due to the nature of the perennial asthma disability and his symptoms prior to and during service.

In addition, the Board finds it extremely significant that the Veteran's current respiratory problems involve COPD with emphysema and bronchitis and that at no time during the appellate time period has the Veteran's respiratory complaints been attributed to asthma.  The Board finds that the fact that his recent symptomatology has not been attributed to asthma supports the VA examiner's conclusion that this disability was not permanently aggravated by his military service.

By contrast, the Board finds the conclusions rendered in the October 2006 treatment record and private physician's letter of no probative value.  As noted above, neither the treatment record nor the letter specifically discusses asthma and is more focused on the Veteran's other respiratory disabilities, as will be discussed in greater detail below.  To the extent that the treatment record and letter attempt to attribute any increase in asthma problems to the Veteran's military service, the Board concludes that both documents are speculative on their face and are of no probative value.  See Bostain v. West, 11 Vet. App. 127 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

Moreover, the mere manifestation of symptoms such shortness of breath or wheezing, does not demonstrate that the underlying asthma disability underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  While there certainly is evidence of temporary flare-up of asthma symptoms in service, the medical evidence of record clearly and unmistakably establishes that a permanent worsening of the Veteran's preexisting asthma did not occur.  Contemporaneous in-service chest x-ray was normal and after the triggering pneumonia resolved the Veteran's symptoms significantly improved.  To the extent that the Veteran's continued wheezing in service after his treatment for pneumonia represented an aggravation, the May 2007 VA examiner and the contemporaneous October 1958 Medical Board both concluded that the Veteran's asthma had not undergone any aggravation in service.  Most significantly, the medical records during the appellate time period neither reference a diagnosis of asthma nor attribute current respiratory problems to any existing asthma disability.  As has been noted and as will be discussed in greater detail below, the Veteran's current respiratory problems are attributed solely to COPD, to include emphysema and bronchitis.  Thus, the evidence demonstrates that the Veteran had a temporary flare-up of asthma in service, but that the Veteran's current respiratory problems are unrelated to his asthma disorder, which supports the conclusion that a permanent aggravation of a preexisting asthma disorder did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Thus, the only probative evidence that the Veteran's asthma was permanently aggravated by service is the Veteran's own lay assertions.  However, an increase in symptomatology during service is not inconsistent with the VA examiner's finding that the disability underwent a temporary flare-up while on active duty.  To the extent that he is also arguing that the disability continued to progressively worsen thereafter, given the Veteran's documented inconsistent statements made in pursuit of VA compensation benefits, the Board finds such representations are overwhelmingly outweighed by the clear and consistent medical evidence of record that has attributed the Veteran's post-service increase in respiratory symptoms to his 3 decades of smoking and multiple decades exposed to dust and fumes in the radiator shop.  

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted service and was not aggravated therein.  For this reason, the Board finds that service connection for asthma is denied.

As to the Veteran's current diagnoses of bronchitis, emphysema, COPD, rheumatoid airway disease, and other respiratory problems, the Board further finds that these disorders were not incurred in or aggravated by military service.  Specifically, the service treatment records are silent for any treatment for or diagnoses of these disorders during service, despite the Veteran having undergone extensive evaluation for other respiratory complaints.  Significantly, chest x-rays both at entrance into service and shortly prior to separation from service were normal.  Moreover, even in May 1983 the Veteran's chest x-ray was essentially normal.  The Board acknowledges a diagnosis of severe emphysema shortly before the chest x-ray, but it is unclear as to the basis of that diagnosis.  The Board finds the prior diagnosis of emphysema troublesome given the lack of rationale for the diagnosis and the subsequent normal chest x-ray.  In any case, there is no objective evidence of diagnosis of any of these disorders for multiple decades after service.    

With respect to etiology of the Veteran's obstructive disorders, the June 2006 VA examination report specifically rejected any link between the Veteran's current COPD and military service.  The examiner reviewed the claims file, including service treatment records, post-service medical records, in-service and post-service x-rays, interviewed the Veteran, and conducted a physical examination.  The examiner concluded that the onset had not been in service, given that the Veteran was treated for allergy triggered asthma and that he did not have emphysema in service, as evidenced by x-ray.  Moreover, the examiner concluded that the post-service worsening of the Veteran's COPD and emphysema were due to his employment in a vocation where he had chronic exposure to caustics, fumes, and dust, which was supported by the Veteran's representation that he had received SSA benefits indicating environmental exposure during employment.  In that regard, the Board acknowledges that the SSA records later associated with the claims file do not indicate that benefits were granted based on the Veteran's respiratory problems.  Rather, the benefits were awarded based on his rheumatoid arthritis.  However, the Board does not find this determination to significantly affect the probative value of the June 2006 examiner's opinion in the light of clear evidence of occupational exposure to caustics, fumes, and dust, which was the overarching basis for the examiner's opinion.  The opinion provides an adequate rationale, otherwise fully supported by the evidence of record.

Moreover, the undated VHA opinion concluded that preexisting asthma would not lead to COPD decades after service or initial diagnosis.  Instead, the VHA physician opined that the Veteran's current COPD was caused by cigarette smoking.  The VHA physician also considered the October 2006 private physician's letter opining that in-service chemical exposure might have contributed to the Veteran's current respiratory problems.  The VHA physician stated that there was no scientific basis for making such a claim.  The VHA physician stated, "There is nothing in the scientific literature to support development of serious COPD decades after a few months of exposure to 'fuel, cleaning solvents, or chemicals or fumes involved in the welding process.'"  In conclusion, the examiner indicated that "It is far, far less likely that anything in the service caused his COPD compared to the almost certain likelihood that his smoking caused it."

As discussed above, the Board does not find the October 2006 treatment record or October 2006 private physician's letter of any probative value and given the speculative nature of the opinions expressed may not serve as a basis for granting entitlement to service connection.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 462; Libertine, 9 Vet. App. at 523.

Finally, the Board has considered the Veteran's reports of a continuity of respiratory problems from military service to the present.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what they experienced; for example, he is competent to discuss ongoing wheezing or other observable respiratory problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds any attribution of respiratory problems by the Veteran to a current diagnosis of COPD, bronchitis, emphysema, or other respiratory disability extremely problematic given the complex nature of these various disorders and that his experienced symptoms are indicative of many of these disorders.  Given the complex nature of the Veteran's respiratory problems, with multiple diagnoses involving overlapping or similar symptomatology, the Board affords far greater probative weight to the expert opinions of the June 2006 VA examiner and undated VHA physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's asthma preexisted service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that the Veteran's current additional respiratory disorders were not incurred in or otherwise aggravated by his military service.  As noted, VA examiners and a VHA physician found that such a relationship was unlikely, and the only opinion to the contrary is speculative in nature.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a respiratory disorder, to include asthma, COPD, emphysema, and bronchitis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


